    Case 1:20-cv-05310-RMB Document 3 Filed 05/05/20 Page 1 of 3 PageID: 67




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

M.V.,                               :     CIV. NO. 20-5310(RMB)
                                    :
                    Petitioner      :
                                    :
       v.                           :           ORDER
                                    :
DEPARTMENT OF JUSTICE and           :
BUREAU OF PRISONS                   :
                                    :
                    Respondents     :


       Petitioner     M.V.,   a   prisoner    confined    in   the   Federal

Correctional Institution in Fairton, New Jersey (“FCI Fairton”)

filed a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241,

challenging the calculation of his sentence (Pet., ECF No. 1.)

Petitioner did not pay the $5.00 filing fee 1 or submit a completed

application to proceed in forma pauperis under 28 U.S.C. § 1915 in

lieu of the $5.00 filing fee. 2 Further, Petitioner did not name



1 28 U.S.C. §    1914(a) provides: “The clerk of each district court
shall require     the parties instituting any civil action, suit or
proceeding in    such court, whether by original process, removal or
otherwise, to    pay a filing fee of $350, except that on application
for a writ of    habeas corpus the filing fee shall be $5.”

2   28 U.S.C. § 1915(a) provides:

            (a)(1) Subject to subsection (b), any court of
            the   United   States    may   authorize   the
            commencement, prosecution or defense of any
            suit, action or proceeding, civil or criminal,
            or appeal therein, without prepayment of fees
            or security therefor, by a person who submits
  Case 1:20-cv-05310-RMB Document 3 Filed 05/05/20 Page 2 of 3 PageID: 68



the proper respondent, the warden of the facility where he is in

custody. See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004).

     IT IS therefore on this 5th day of May 2020,

     ORDERED that the Clerk of the Court shall administratively

terminate this case without filing the petition or assessing a

filing fee; Petitioner is informed that administrative termination

is not a “dismissal”; and it is further

     ORDERED that the Court reserves ruling on the motion to seal

(ECF No. 2) upon reopening of this matter; and the Clerk shall

maintain the file under seal until further Order; and it is further

     ORDERED that the Clerk of the Court shall send Petitioner a

blank   form   “Affidavit   of   Poverty   and   Certification     (HABEAS




           an affidavit that includes a statement of all
           assets such prisoner possesses that the person
           is unable to pay such fees or give security
           therefor. Such affidavit shall state the
           nature of the action, defense or appeal and
           affiant's belief that the person is entitled
           to redress.

          (2) A prisoner seeking to bring a civil action
          or appeal a judgment in a civil action or
          proceeding without prepayment of fees or
          security therefor, in addition to filing the
          affidavit filed under paragraph (1), shall
          submit a certified copy of the trust fund
          account     statement    (or     institutional
          equivalent) for the prisoner for the 6-month
          period immediately preceding the filing of the
          complaint or notice of appeal, obtained from
          the appropriate official of each prison at
          which the prisoner is or was confined.

                                     2
  Case 1:20-cv-05310-RMB Document 3 Filed 05/05/20 Page 3 of 3 PageID: 69



CORPUS)” DNJ-Pro Se-007-B-(Rev. 09/09) and a blank form “AO 242

(12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. §

2241;” and it is further

     ORDERED that if Petitioner wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Room 1050, Camden, NJ 08101, within 30 days of the

date of entry of this Order; Petitioner’s writing shall include

either (1) a complete, signed in forma pauperis application or (2)

the $5.00 filing fee; and an amended petition naming the proper

Respondent; and it is further

     ORDERED that upon receipt of a writing from Petitioner stating

that he wishes to reopen this case, and either a complete in forma

pauperis application or payment of the $5.00 filing fee, and an

amended petition naming the proper Respondent within the time

allotted by this Court, the Clerk of the Court will be directed to

reopen this case; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     3
